DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 5, 24 – 25 and 29 – 33 are pending in the instant application.
Claims 26 and 34 – 36 are cancelled.
Response to Applicant’s Remarks
Applicant’s remarks filed on March 9, 2021 have been entered.
The objection to the instant claim 2 is hereby withdrawn in view of the Applicant’s amendment to delete the quotation mark in front of the claim number 2.
The rejection under 35 U.S.C. 112(b) of the instant claims 24 – 26 as being indefinite for reciting the limitation “… when the intermediate of Formula IIa’ is 4-(3-pyridyl)imidazole, …” is hereby withdrawn in view of the Applicant’s amendment to delete said limitation in the instant claim 24.
The rejection under 35 U.S.C. 103 of the instant claims 35 – 36 as being obvious over WIPO Publication WO 2014017936 A2 is hereby withdrawn in view of the Applicant’s amendment to cancel the instant claims.
The nonstatutory double patenting rejections of the instant claims 35 – 36 as being unpatentable over US Patent 9,549,915 B2 in view of WIPO Publication WO 2014017936 A2; US Patent 10,023,541 B2; and copending Application No. 16/030,384 in view of WIPO Publication WO 2014017936 A2, are hereby withdrawn in view of the Applicant’s amendment to cancel the instant claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the WIPO Publication WO 2014017936 A2 (Rosa), as disclosed in the information disclosure statement filed on July 16, 2019. Rosa teaches (see, page 19 lines 1-27) a Compound 1 and the process for preparing said compound. Compound 1 is presented below:

    PNG
    media_image1.png
    639
    448
    media_image1.png
    Greyscale

However, Rosa does not teach or provide any guidance for the process for preparing the compound of Formula A comprising the oxidation step (a) and the treatment of glyoxal intermediate with ammonium hydroxide step (b) as recited in the instant claims. Therefore, the processes recited in the instant claims are considered novel.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 – 5, 24 – 25 and 29 – 33 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626      

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626